IN THE SUPREME COURT OF THE STATE OF DELAWARE

ARCH INSURANCE COMPANY,                  §
LIBERTY MUTUTAL                          §
INSURANCE COMPANY,                       §   No. 32, 2017
CONTINENTAL CASUALTY                     §
INSURANCE COMPANY,                       §   Court Below—Superior Court of
NAVIGATORS INSURANCE                     §   the State of Delaware
COMPANY, RSUI INDEMNITY                  §
COMPANY, and BERKLEY                     §   C.A. No. N16C-01-104
INSURANCE COMPANY,                       §
                                         §
      Plaintiffs Below,                  §
      Appellants,                        §
                                         §
      v.                                 §
                                         §
DAVID H. MURDOCK, C.                     §
MICHAEL CARTER, DOLE FOOD                §
COMPANY, INC. and DFC                    §
HOLDINGS, LLC,                           §
                                         §
      Defendants Below,                  §
      Appellees.                         §

                            Submitted: January 23, 2017
                            Decided: February 2, 2017

Before HOLLAND, VALIHURA, and VAUGHN, Justices.

                                     ORDER

      This 2nd day of February 2017, having considered the notice and

supplemental notice of appeal from an interlocutory order under Supreme Court

Rule 42, it appears to the Court that:
         (1)    On April 8, 2016, the plaintiffs below-appellants, Arch Insurance

Company, Liberty Mutual Insurance Company, Continental Casualty Insurance

Company, Navigators Insurance Company, RSUI Indemnity Company, and

Berkley Insurance Company (“Insurers”) filed an amended complaint against the

defendants below-appellees, David H. Murdock, C. Michael Carter, Dole Food

Company, Inc., and DFC Holdings, LLC. The Insurers sought: (i) a declaratory

judgment that they did not have to fund the defense or settlement of a consolidated

class action in the Court of Chancery (Count I); and (ii) a declaratory judgment

that they were entitled to subrogation pursuant to a fraud exclusion provision in the

relevant insurance policies and applicable law (Count II). Murdock, Carter, and

Dole filed a motion to dismiss. In an opinion dated December 21, 2016, the

Superior Court denied the motion to dismiss as to Count I, but granted the motion

to dismiss as to Count II.1

         (2)    On January 3, 2017, the Insurers filed an application for certification

to take an interlocutory appeal.             Murdock, Carter, and Dole opposed the

application. By order dated January 20, 2017, the Superior Court denied the

application after determining certification was not warranted under the principles

and criteria of Rule 42(b).




1
    Arch Ins. Co, v. Murdock, 2016 WL 7414218 (Del. Super. Ct. Dec. 21, 2016).
                                                2
          (3)    Applications for interlocutory review are addressed to the sound

discretion of the Court.2 In the exercise of its discretion, this Court has concluded

that the application for interlocutory review does not meet the strict standards for

certification under Supreme Court Rule 42(b) and should be refused.

          NOW, THEREFORE, IT IS HEREBY ORDERED that the interlocutory

appeal is REFUSED.

                                              BY THE COURT:


                                              /s/ Karen L. Valihura
                                                     Justice




2
    Supr. Ct. R. 42(d)(v).
                                          3